IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ASSOCIATION OF PENNSYLVANIA       : No. 658 MAL 2016
STATE COLLEGE AND UNIVERSITY      :
FACULTIES,                        :
                                  : Petition for Allowance of Appeal from
               Petitioner         : the Order of the Commonwealth Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
PENNSYLVANIA STATE SYSTEM OF      :
HIGHER EDUCATION, OFFICE OF THE   :
CHANCELLOR, ET AL.,               :
                                  :
               Respondents        :

ASSOCIATION OF PENNSYLVANIA       : No. 659 MAL 2016
STATE COLLEGE AND UNIVERSITY      :
FACULTIES,                        :
                                  : Petition for Allowance of Appeal from
               Petitioner         : the Order of the Commonwealth Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
CALIFORNIA UNIVERSITY OF          :
PENNSYLVANIA,                     :
                                  :
               Respondent         :

ASSOCIATION OF PENNSYLVANIA       : No. 660 MAL 2016
STATE COLLEGE AND UNIVERSITY      :
FACULTIES,                        :
                                  : Petition for Allowance of Appeal from
               Petitioner         : the Order of the Commonwealth Court
                                  :
                                  :
          v.                      :
                                  :
                                  :
CHEYNEY UNIVERSITY OF             :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 661 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
CLARION UNIVERSITY OF                 :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 662 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
EAST STROUDSBURG UNIVERSITY OF        :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 663 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
EDINBORO UNIVERSITY OF                :
PENNSYLVANIA,                         :
 [658 MAL 2016, 659 MAL 2016, 660 MAL 2016, 661 MAL 2016, 662 MAL 2016, 663
 MAL 2016, 664 MAL 2016, 665 MAL 2016, 666 MAL 2016, 667 MAL 2016, 668 MAL
           2016, 669 MAL 2016, 670 MAL 2016 and 671 MAL 2016] - 2
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 664 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
INDIANA UNIVERSITY OF                 :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 665 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
KUTZTOWN UNIVERSITY OF                :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 666 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
LOCK HAVEN UNIVERSITY OF              :
PENNSYLVANIA,                         :
                                      :
 [658 MAL 2016, 659 MAL 2016, 660 MAL 2016, 661 MAL 2016, 662 MAL 2016, 663
 MAL 2016, 664 MAL 2016, 665 MAL 2016, 666 MAL 2016, 667 MAL 2016, 668 MAL
           2016, 669 MAL 2016, 670 MAL 2016 and 671 MAL 2016] - 3
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 667 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
MILLERSVILLE UNIVERSITY OF            :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 668 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
SHIPPENSBURG UNIVERSITY OF            :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :

ASSOCIATION OF PENNSYLVANIA           : No. 669 MAL 2016
STATE COLLEGE AND UNIVERSITY          :
FACULTIES,                            :
                                      : Petition for Allowance of Appeal from
                 Petitioner           : the Order of the Commonwealth Court
                                      :
                                      :
           v.                         :
                                      :
                                      :
SLIPPERY ROCK UNIVERSITY OF           :
PENNSYLVANIA,                         :
                                      :
                 Respondent           :
 [658 MAL 2016, 659 MAL 2016, 660 MAL 2016, 661 MAL 2016, 662 MAL 2016, 663
 MAL 2016, 664 MAL 2016, 665 MAL 2016, 666 MAL 2016, 667 MAL 2016, 668 MAL
           2016, 669 MAL 2016, 670 MAL 2016 and 671 MAL 2016] - 4
ASSOCIATION OF PENNSYLVANIA              : No. 670 MAL 2016
STATE COLLEGE AND UNIVERSITY             :
FACULTIES,                               :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
WEST CHESTER UNIVERSITY OF               :
PENNSYLVANIA,                            :
                                         :
                  Respondent             :

ASSOCIATION OF PENNSYLVANIA              : No. 671 MAL 2016
STATE COLLEGE AND UNIVERSITY             :
FACULTIES,                               :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
MANSFIELD UNIVERSITY AND                 :
BLOOMSBURG UNIVERSITY,                   :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.




 [658 MAL 2016, 659 MAL 2016, 660 MAL 2016, 661 MAL 2016, 662 MAL 2016, 663
 MAL 2016, 664 MAL 2016, 665 MAL 2016, 666 MAL 2016, 667 MAL 2016, 668 MAL
           2016, 669 MAL 2016, 670 MAL 2016 and 671 MAL 2016] - 5